Title: Enclosure: Plan for the Providing and Issuing of Military Supplies, [8 April 1799]
From: Hamilton, Alexander
To: 


The business of providing shall constitute one distinct branch of service that of issuing another.
The Purveyor shall be charged with the procuring of all supplies except those for which contracts are made directly by the Chiefs of the Treasury or War Departments.
The Superintendant of Military Stores shall superintend the issues of all supplies.
The Purveyor shall have near him three Assistants, by whatsoever Denomination, one in relation to the supplies which according to past practice fall within the department of Quarter Master General including the means of Transportation—another in relation to the supplies which according to past practice fall within the Department of Commissary of Provisions with the Addition of Medical & Hospital a third in relation to the supplies which according to past practice fall within the Department of Commissary of Military Stores with the addition of cloathing. The person who now resides at the seat of Government in quality of Qr. Master General may perform the duty of the first mentioned Assistant.
The Superintendant of Military Stores shall have near him three principal Clerks, each of whom particularly to superintend the issues in one of the abovementioned branches; aided by as many store keepers as may be necessary.
The Purveyor shall have with each army a Deputy to be charged with the procuring of all supplies necessary to be procured with the army.
The Superintendant shall have with each army a Deputy who shall have under him three Assistants, one to superintend the issues of Quarter Master’s Stores another to superintend the issues of Provisions—a third to superintend the issue of other Military Stores & Cloathing.
The Purveyor & his Deputies shall deliver over all that they provide to the Superintendant and his Deputies. The actual custody and issuing of articles to be with the Store Keepers pursuant to the written orders of the Superintendant and his deputies. The Quarter Master General with the Main Army & the Deputy Quarter Master General with each separate army shall have the superintendance of the Deputies of the Purveyor with the respective armies; to see that they do their duty according to their instructions from the heads of their respective Branches & the orders of the Commander of the Army.
The Inspector General with the main army & the Deputy Inspector General with each separate army shall have a like charge of the Deputies of the Superintendant of Military Stores.
These Officers to serve as checks upon the respective Deputies & points of Union between the Military & Civil authorities.
The Pay Master General shall reside at the seat of Government and be the fountain of all issues of money for the pay bounty &c. of the Troops.
He shall have a Deputy with each army who shall be charged with the issuing of all monies to the Regimental Pay Masters.
The Quarter Master of each Division shall be charged with the procuring of all supplies which may be occasionally necessary for such division in addition to the general Supplies.
The Quarter Master of each Brigade shall be charged with the like duty, when the brigade is detached only, and always with the superintendence of the issues for such brigade and consequently with the direction of all brigade Officers having the custody of supplies.
Each Brigade shall have a Commissary of Forage and another of Provisions to be charged respectively with the issues of those articles.
The Regimental Quarter Master shall receive and issue all supplies for the Regiment except of money or cloathing.
The Regimental Pay Master shall receive and issue all supplies of money and cloathing for the Regiment.
The Regimental Pay Master shall issue monies for the recruiting service to the Company Officers charged with that service, pursuant to Warrants from the commanding Officer of the Regiment or from the superintending officer of the recruiting service for such Regiment taking from each an Accountable receipt.

Whenever it is practicable, he will himself pay the Officers non Commissioned officers and privates of his Regiment individually. When by necess⟨ity⟩ of distant detachment, this cannot be done, ⟨he⟩ will deliver the money to the Officers commanding companies or to the officers commanding parts of companies at stations too distant for the agency of the commanders of Companies, taking from each an accountable Receipt. The money must in each case be paid and issued pursuant to pay rolls signed by such commanding Officers, and wherever it is practicable accompanied by warrants of the Commanding Officers of Regiments, or of batalions when detached.
For all monies which shall be issued to officers to be disbursed by them they shall account monthly with the Regimental Pay Master producing to him the requisite vouchers. Upon every such accounting he shall give a certificate of the substance thereof to the Officer with whom such accounting shall be specifying therein the vouchers which shall have been produced & left with him. This accounting shall be provisional only and liable to the revision and controul of the proper Officer of the War Department, to whom the accounts and vouchers must be forwarded.
The same regulations as nearly as the subject will admit shall be observed in respect to the issuing of Cloath⟨ing⟩ and other articles provisions excepted which shall be issued to the Non Commissioned officers & soldiers and in respect to the accounting for the same.
Every Receipt for pay bounty or other matter from a Non Commissioned officer or private who cannot write shall be certified by a commissioned Officer, who whenever it shall be practicable, shall be other than the person for whom it is to serve as a voucher.
All Documents or returns upon which issues of money or other articles are to be made must be countersigned by the Chief Officer of the Regiment or other particular corps for which the same is to be issued.
The Accounts of Regimental Pay Masters & Quarter Masters shall previous to their transmission to the War Department be presented to the commanders of Regiments or of Batalions when detached & to the persons from whom respectively they shall have received the objects for what they are accountable who shall summarily examine them and certify their opinion respectively.

The above regulation shall apply to all persons who may act as substitutes for the Officers to whom they relate.
All returns & requisitions for obtaining supplies from the Department of War shall go from the Deputy Superintendant of Military Stores with each army to the said Superintendant.
Estimates for supplies shall be reported by the Deputy Quarter Master General with each army to the Commander of such army and shall be by him transmitted to the Secretary of War with his opinion. Each Deputy shall send a duplicate of every estimate to the Quarter Master General, who shall report to the Commander in Chief general estimates for all the troops of the United States illustrated by the particular estimates; which general estimates shall be transmitted by the Commander in Chief to the Secretary of War with his opinion.
